FILE COPY

                                                                                 NCOURT OF APPEALS
                                                                                                   rid


                           IN THE SUPREME COURT OF TEXAS
                                                                                                   !


NO. 10-0981
                                                                               rnv S. LUS

 SUSAN POEHLER
                                                                                 Gregg County,
v.                                               §
 AMERICAN HOME ASSURANCE                         §                                12th District.
COMPANY




                                                                            November 16, 2012


        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.

                                                                                  March 8, 2013


        Petitioner's motion for rehearing of petition for review, filed herein in the above
numbered and styled case, having been duly considered, is ordered, and hereby is, denied.

                                     ••••••••••



        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
that the above and attached is a true and correct copy of the orders of the Supreme Court of
Texas in the case numbered and styled as above, as the same appear of record in the minutes of
said Court under the date shown.

        It is further ordered that petitioner, SUSAN POEHLER, pay all costs incurred on this
petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
the 13th day of March, 2013.



                                                     Blake A. Hawthorne, Clerk

                                                     By Kathy Sandoval, Deputy Clerk
                                                                    FILE COPY




                         The Twelfth Court of Appeals

                                    Tyler, Texas


Supreme Court No.        10-0981

Court of Appeals No.     12-09-00293-CV



      Please note Rule 18.5 Tex. R. App. P.: If the Supreme Court declines to
grant review, any unpaid Supreme Court costs must be included in the court
of appeals' mandate. If any fees remain outstanding in the above case, a fee
list will accompany this receipt.
      Certified Copy of order and record in the above case received in the
          Court of Appeals on                            .



      By.
         Deputy Clerk